DETAILED ACTION
Claims status
In response to the application filed on 06/03/2022, claims 1-20 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dinan (US 2017/0310531 A1) in view of Lee et al. (US 2017/0289908 A1).
Regarding claim 1; Dinan discloses a method comprising: 
triggering a first scheduling request (SR) in response to data of a first logical channel becoming available (See Fig. 7: a first SR signal on an uplink control channel and the wireless device may start a first scheduling request prohibit timer. The first SR signal may indicate that the wireless device requires radio resources of at least one first radio resource type.; ¶. [0220]); 
triggering a second SR in response to data of a second logical channel becoming available (See Fig. 7: The at least one message may further comprise a second scheduling request configuration index for scheduling request resources on the secondary PUCCH, if SR resources are configured for a PUCCH SCell. The second scheduling request configuration index may indicate a second scheduling request period and a second offset. ¶. [0285]);
[Office note: either one of scheduling request taught by Dinan could be used as a first/second scheduling request (SR).]
when no valid SR resource is configured for the second SR: initiating a random access procedure (See Fig. 7: if the MAC entity has no valid PUCCH resource for SR configured in any TTI: may initiate a Random Access procedure on the SpCell and cancel pending SRs; ¶. [0163]); and canceling the second SR (See Fig. 7: if the MAC entity has no valid PUCCH resource for SR configured in any TTI: may initiate a Random Access procedure on the SpCell and cancel pending SRs; ¶. [0163]) and keeping the first SR pending; and 
transmitting, in response to the triggering of the first SR, the first SR via a first SR resource corresponding to the first logical channel (See Fig. 7: transmitting the SR on one antenna port or two antenna ports of the serving cell with configured PUCCH. The scheduling request may be transmitted on the PUCCH resource(s); ¶. [0288]).
Even though, Dinan teaches the process wherein if the MAC entity has no valid PUCCH resource for SR configured in any TTI: may initiate a Random Access procedure on the SpCell and cancel pending SRs, Dinan doesn’t explicitly describe keeping the Scheduling Request (SR) pending. 
However, Lee from the same or similar fields of endeavor further discloses a method of keeping SR pending (Lee: the processing of not cancelling the triggered SRs based on the determination of checking if whether all pending SRs are triggered by sidelink BSR and whether remaining configured sidelink grant(s) within the current SC period can accommodate all remaining SL data available for transmission or not by comparing the sum of remaining configured sidelink grant(s) and the amount of remaining SL data available for transmission (S1609). Lee’s figure 16 and steps S1615 further explains “Not cancelling, i.e., keeping, the triggered SRs”. Lee’s ¶. [0193] and ¶. [0198].
Lee’s figure 16 is shown in below just for the Applicant’s convenience:

    PNG
    media_image1.png
    1021
    802
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide keeping the Scheduling Request (SR) as taught by Lee to have incorporated in the system of Dinan, so that it would provide to achieve by providing a method for operating by an apparatus in wireless communication system, the method comprising; triggering one or more sidelink Buffer Status Reports (BSRs) for sidelink data available for transmission; triggering one or more Scheduling Requests (SRs); configuring one or more sidelink grants in one or more subframes within a certain period; checking in a first subframe whether remaining sidelink grants can accommodate all pending data available for transmission; and canceling the all of the one or more triggered SRs if the all of the one or more triggered SRs are triggered by the one or more sidelink BSRs and the remaining sidelink grants can accommodate all of the pending data available for transmission, wherein the remaining sidelink grants are sidelink grants configured in one or more subframes starting from the first subframe to end of the certain period. LEE: ¶. [0011].

Regarding claim 2; Dinan discloses the method further comprising transmitting a random access preamble in response to the initiating the random access procedure (Dinan: ¶. [0107]).

Regarding claim 3; Dinan discloses the method wherein the first logical channel corresponds to one or more first transmission durations up to a first value. Dinan: ¶. [0147].

Regarding claim 4; Dinan discloses the method further comprising receiving an indication of a first SR configuration index for a first SR configuration corresponding to the first SR resource. Dinan: Abstract.

Regarding claim 5; Dinan discloses the method further comprising receiving an indication that the first logical channel corresponds to a first SR configuration (Dinan: ¶. [0220]).

Regarding claim 6; Dinan discloses the method wherein a first SR configuration indicates one or more first SR prohibit timer values and one or more first SR transmission counter values (Dinan: ¶. [0147]).

Regarding claim 7; Dinan discloses the method wherein the first logical channel corresponds to a first quality of service requirement and the second logical channel corresponds to a second quality of service requirement. Dinan: ¶. [0182].

Regarding claim 8; Dinan discloses the method wherein the triggering the first SR is in response to triggering a buffer status report for the data of the first logical channel. Dinan: ¶. [0137].

Regarding claim 9; Dinan discloses the method wherein the triggering the second SR is in response to triggering a buffer status report for the data of the second logical channel. Dinan: ¶. [0149].

Regarding claim 10; Dinan discloses the method wherein the one or messages indicate one or more random access parameters. Dinan: ¶. [0106-0107].

Regarding claim 11; Dinan discloses a wireless device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the wireless device to: 
trigger a first scheduling request (SR) in response to data of a first logical channel becoming available (See Fig. 7: a first SR signal on an uplink control channel and the wireless device may start a first scheduling request prohibit timer. The first SR signal may indicate that the wireless device requires radio resources of at least one first radio resource type.; ¶. [0220]); 
trigger a second SR in response to data of a second logical channel becoming available (See Fig. 7: The at least one message may further comprise a second scheduling request configuration index for scheduling request resources on the secondary PUCCH, if SR resources are configured for a PUCCH SCell. The second scheduling request configuration index may indicate a second scheduling request period and a second offset. ¶. [0285]);
[Office note: either one of scheduling request taught by Dinan could be used as a first/second scheduling request (SR).]
when no valid SR resource is configured for the second SR: initiating a random access procedure (See Fig. 7: if the MAC entity has no valid PUCCH resource for SR configured in any TTI: may initiate a Random Access procedure on the SpCell and cancel pending SRs; ¶. [0163]); and canceling the second SR (See Fig. 7: if the MAC entity has no valid PUCCH resource for SR configured in any TTI: may initiate a Random Access procedure on the SpCell and cancel pending SRs; ¶. [0163]) and keeping the first SR pending; and 
transmit, in response to the triggering of the first SR, the first SR via a first SR resource corresponding to the first logical channel (See Fig. 7: transmitting the SR on one antenna port or two antenna ports of the serving cell with configured PUCCH. The scheduling request may be transmitted on the PUCCH resource(s); ¶. [0288]).
Even though, Dinan teaches the process wherein if the MAC entity has no valid PUCCH resource for SR configured in any TTI: may initiate a Random Access procedure on the SpCell and cancel pending SRs, Dinan doesn’t explicitly describe keeping the Scheduling Request (SR) pending. 
However, Lee from the same or similar fields of endeavor further discloses a method of keeping SR pending (Lee: the processing of not cancelling the triggered SRs based on the determination of checking if whether all pending SRs are triggered by sidelink BSR and whether remaining configured sidelink grant(s) within the current SC period can accommodate all remaining SL data available for transmission or not by comparing the sum of remaining configured sidelink grant(s) and the amount of remaining SL data available for transmission (S1609). Lee’s figure 16 and steps S1615 further explains “Not cancelling, i.e., keeping, the triggered SRs”. Lee’s ¶. [0193] and ¶. [0198].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide keeping the Scheduling Request (SR) as taught by Lee to have incorporated in the system of Dinan, so that it would provide to achieve by providing a method for operating by an apparatus in wireless communication system, the method comprising; triggering one or more sidelink Buffer Status Reports (BSRs) for sidelink data available for transmission; triggering one or more Scheduling Requests (SRs); configuring one or more sidelink grants in one or more subframes within a certain period; checking in a first subframe whether remaining sidelink grants can accommodate all pending data available for transmission; and canceling the all of the one or more triggered SRs if the all of the one or more triggered SRs are triggered by the one or more sidelink BSRs and the remaining sidelink grants can accommodate all of the pending data available for transmission, wherein the remaining sidelink grants are sidelink grants configured in one or more subframes starting from the first subframe to end of the certain period. ¶. [0011].
[Office’s Note: Because of the alternative claim language such as “at least one of”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 12; Dinan discloses the device further comprising transmitting a random access preamble in response to the initiating the random access procedure (Dinan: ¶. [0107]).

Regarding claim 13; Dinan discloses the device wherein the first logical channel corresponds to one or more first transmission durations up to a first value. Dinan: ¶. [0147].

Regarding claim 14; Dinan discloses the method further comprising receiving an indication of a first SR configuration index for a first SR configuration corresponding to the first SR resource. Dinan: Abstract.


Regarding claim 15; Dinan discloses the device further comprising receiving an indication that the first logical channel corresponds to a first SR configuration (Dinan: ¶. [0220]).

Regarding claim 16; Dinan discloses the device wherein a first SR configuration indicates one or more first SR prohibit timer values and one or more first SR transmission counter values (Dinan: ¶. [0147]).

Regarding claim 17; Dinan discloses the device wherein the first logical channel corresponds to a first quality of service requirement and the second logical channel corresponds to a second quality of service requirement. Dinan: ¶. [0182].

Regarding claim 18; Dinan discloses the device wherein the triggering the first SR is in response to triggering a buffer status report for the data of the first logical channel. Dinan: ¶. [0137].

Regarding claim 19; Dinan discloses the device wherein the triggering the second SR is in response to triggering a buffer status report for the data of the second logical channel. Dinan: ¶. [0149].

Regarding claim 20; Dinan discloses a system comprising: a base station; and a wireless device; and wherein the wireless device is configured to: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the wireless device to: trigger a first scheduling request (SR) in response to data of a first logical channel becoming available (See Fig. 7: a first SR signal on an uplink control channel and the wireless device may start a first scheduling request prohibit timer. The first SR signal may indicate that the wireless device requires radio resources of at least one first radio resource type.; ¶. [0220]); 
trigger a second SR in response to data of a second logical channel becoming available (See Fig. 7: The at least one message may further comprise a second scheduling request configuration index for scheduling request resources on the secondary PUCCH, if SR resources are configured for a PUCCH SCell. The second scheduling request configuration index may indicate a second scheduling request period and a second offset. ¶. [0285]);
[Office note: either one of scheduling request taught by Dinan could be used as a first/second scheduling request (SR).]
when no valid SR resource is configured for the second SR: initiating a random access procedure (See Fig. 7: if the MAC entity has no valid PUCCH resource for SR configured in any TTI: may initiate a Random Access procedure on the SpCell and cancel pending SRs; ¶. [0163]); and canceling the second SR (See Fig. 7: if the MAC entity has no valid PUCCH resource for SR configured in any TTI: may initiate a Random Access procedure on the SpCell and cancel pending SRs; ¶. [0163]) and keeping the first SR pending; and 
transmit, in response to the triggering of the first SR, the first SR via a first SR resource corresponding to the first logical channel (See Fig. 7: transmitting the SR on one antenna port or two antenna ports of the serving cell with configured PUCCH. The scheduling request may be transmitted on the PUCCH resource(s); ¶. [0288]).
Even though, Dinan teaches the process wherein if the MAC entity has no valid PUCCH resource for SR configured in any TTI: may initiate a Random Access procedure on the SpCell and cancel pending SRs, Dinan doesn’t explicitly describe keeping the Scheduling Request (SR) pending. 
However, Lee from the same or similar fields of endeavor further discloses a method of keeping SR pending (Lee: the processing of not cancelling the triggered SRs based on the determination of checking if whether all pending SRs are triggered by sidelink BSR and whether remaining configured sidelink grant(s) within the current SC period can accommodate all remaining SL data available for transmission or not by comparing the sum of remaining configured sidelink grant(s) and the amount of remaining SL data available for transmission (S1609). Lee’s figure 16 and steps S1615 further explains “Not cancelling, i.e., keeping, the triggered SRs”. Lee’s ¶. [0193] and ¶. [0198].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide keeping the Scheduling Request (SR) as taught by Lee to have incorporated in the system of Dinan, so that it would provide to achieve by providing a method for operating by an apparatus in wireless communication system, the method comprising; triggering one or more sidelink Buffer Status Reports (BSRs) for sidelink data available for transmission; triggering one or more Scheduling Requests (SRs); configuring one or more sidelink grants in one or more subframes within a certain period; checking in a first subframe whether remaining sidelink grants can accommodate all pending data available for transmission; and canceling the all of the one or more triggered SRs if the all of the one or more triggered SRs are triggered by the one or more sidelink BSRs and the remaining sidelink grants can accommodate all of the pending data available for transmission, wherein the remaining sidelink grants are sidelink grants configured in one or more subframes starting from the first subframe to end of the certain period. ¶. [0011].
[Office’s Note: Because of the alternative claim language such as “at least one of”, only one of the alternative limitations has been analyzed by the examiner].



Response to Arguments
In response to the amendment as filed on 06/03/2022, Applicant's arguments, with regards to claims 1-20 have been fully considered but they are not persuasive.
Arguments:
Applicant argued that Dinan doesn’t teach the limitations wherein “initiating a random access procedure, canceling the second SR and keeping the first scheduling request…”
Examiner’s responses:
Examiner respectfully disagrees. Dinan teaches the process of triggering the first scheduling request (SR) for transmitting to the BS on an uplink control channel, and starting a timer for the first SR request. Dinan further discloses the message having a second scheduling request (SR) on via the PUCCH. The second SR further indicates a second scheduling request period and offset. The RRC message also comprises configuration parameters of SR resources for both Primary Cell and Secondary Cell. A first RRC message may configuration parameters of SR resources on the PCell and a second RRC message may configuration parameters of SR resources on an SCell. The at least one RRC message may comprise the first RRC message and the second RRC message. Dinan further states the process of determining the triggered SR is pending or not. As long as one SR is pending, the MAC entity may for each TTI: if no UL-SCH resources are available for a transmission in this TTI: if the MAC entity has no valid PUCCH resource for SR configured in any TTI: may initiate a Random Access procedure on the SpCell and cancel pending SRs. See Dinan’s ¶. [0163]. In other words, once the PUCCH resource for Scheduling Request (SR) configured in TX time interval has NO valid MAC entity, the UE initiates a random access procedure on the network and cancels the pending SRs. Applying under the BRI, the pending SRs stated by the Dinan could be analyzed as the second SR because the same SR is determined based on the SR validity. 
LEE further teaches the processing of not cancelling the triggered SRs based on the determination of checking if whether all pending SRs are triggered by sidelink BSR and whether remaining configured sidelink grant(s) within the current SC period can accommodate all remaining SL data available for transmission or not by comparing the sum of remaining configured sidelink grant(s) and the amount of remaining SL data available for transmission (S1609). Lee’s figure 16 and steps S1615 further explains “Not cancelling, i.e., keeping, the triggered SRs”. Lee’s ¶. [0193] and ¶. [0198].

    PNG
    media_image1.png
    1021
    802
    media_image1.png
    Greyscale


The motivation of combining the two prior arts is to achieve by providing a method for operating by an apparatus in wireless communication system, the method comprising; triggering one or more sidelink Buffer Status Reports (BSRs) for sidelink data available for transmission; triggering one or more Scheduling Requests (SRs); configuring one or more sidelink grants in one or more subframes within a certain period; checking in a first subframe whether remaining sidelink grants can accommodate all pending data available for transmission; and canceling the all of the one or more triggered SRs if the all of the one or more triggered SRs are triggered by the one or more sidelink BSRs and the remaining sidelink grants can accommodate all of the pending data available for transmission, wherein the remaining sidelink grants are sidelink grants configured in one or more subframes starting from the first subframe to end of the certain period. See Lee’s ¶. [0011].
In view of the above reasoning, the combined teaching of Ref#1 and Ref#2 successfully teaches each and every limitation of the claimed elements. As a consequence, the combined teaching also renders the rest of the dependent claims. Thus, Examiner believes that all the rejections shall be sustained. 




Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/
Primary Examiner, Art Unit 2416